Citation Nr: 0119072	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  00-01 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a lumbar spine injury.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Michael Owens 

INTRODUCTION

The appellant had active service in the Marine Corps from 
November 1972 to October 1974.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas which 
decided that new and material evidence had not been submitted 
to reopen a claim for service connection for residuals of a 
lumbar spine injury.

The Board notes that the appellant's claim for service 
connection for a lumbar spine injury was denied in an RO 
rating decision issued in May 1997.  The appellant appealed 
this denial.  The Board, in a decision issued in December 
1998, concluded that the claim for service connection for a 
low back disorder was not well grounded. The December 1998 
Board decision represents the last final action on the 
merits.  Glynn v. Brown, 6 Vet. App. 523 (1994).

In May 2001, a Travel Board hearing was held at the RO before 
the undersigned, who is a member of the Board rendering the 
final determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. 7102(b).  A transcript of the hearing testimony is 
in the claims file.  At that hearing, the appellant submitted 
additional evidence consisting of additional medical records.  
The appellant also submitted a written waiver of 
consideration by the RO of the submitted material.

Pursuant to the holding of the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter Court) 
in Manlincon v. West, 12 Vet. App. 238 (1999), the issue of 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151 will 
be addressed below.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.

2.  The RO denied service connection for residuals of a 
lumbar spine injury in a May 1997 rating decision, which the 
appellant appealed.

3.  The Board denied the claim for service connection for 
residuals of a lumbar spine injury in December 1998.

4.  The last final disallowance of the appellant's claim for 
service connection for a lower back injury was the December 
1998 Board decision.

5.  The additional evidence submitted since the December 1998 
Board decision does not, when viewed with the other evidence 
on file, bear directly and substantially upon the specific 
matters under consideration, nor is it so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The December 1998 Board decision denying the appellant's 
claim for service connection for lower back pain is final.  
38 U.S.C.A. § 7104(b) (West 1991).

2.  The evidence received subsequent to the December 1998 
Board decision is neither new nor material, and does not 
serve to reopen the appellant's claim for service connection 
for lower back pain.  38 U.S.C.A. § 5108 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 
38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Concerning the application of Public Law No. 106-475, the 
Veterans Claims Assistance Act of 2000 (Nov. 9, 2000; 114 
Stat. 2096), to this claim, the Board notes that section 3, 
to be codified at 38 U.S.C. § 5103A(f), provides that nothing 
in this section shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured.

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence" which raises a reasonable possibility 
that the claim can be allowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

New and material evidence means evidence not previously 
submitted to agency decision-makers that bear directly and 
substantially upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and 
by itself, or in connection with evidence previously 
assembled, must be so significant that it need be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The credibility of the evidence is presumed for 
the purpose of reopening.  Justus v. Principi, 3 Vet. App. 
510 (1992).

In addition, the Court has held that the new and material 
evidence necessary to reopen a previously and finally 
disallowed claim must be secured or presented since the time 
that the claim was finally disallowed on any basis, not only 
since the time the claim was last disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  Therefore, the 
December 1998 Board decision, the last time the service 
connection claim at issue was finally disallowed on any 
basis, is final and may not be reopened in the absence of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302(a).

The evidence of record at the time of the December 1998 Board 
decision included the appellant's service medical records.  A 
review of these records demonstrates that a clinical 
evaluation of the spine during the appellant's October 1972 
pre-induction examination was noted to be normal, and he 
denied having or ever having had recurrent back pain in his 
report of medical history.  The appellant first complained of 
lower back pain in service in March 1973.  He reported a 
five-month history of lower back pain after carrying heavy 
objects or sometimes when sitting.  It was noted that he had 
sought treatment before with no results, and the appellant 
denied any history of an injury.  Physical examination found 
no abnormalities, no swelling, and "faked tenderness."  The 
impression was strained muscles, and the recommended 
treatment was balm and aspirin.

A September 1973 orthopedic evaluation noted that the 
appellant seemed sincere and that physical therapy and 
medication had provided no relief.  A physical examination 
revealed mild erector spinal spasms, and a Medical Board 
evaluation was recommended if the appellant was unable to 
perform his duties.  The February 1974 Medical Board found 
the appellant fit for full duty.  Physical examination and X-
ray reports were normal except for the presence of mild spasm 
in the erector spinae muscles.  Treatment that included 
muscle relaxants, analgesics, whirlpool baths, bed rest, and 
back exercises were noted to have been unsuccessful.  The 
Medical Board noted that the appellant's statements regarding 
his history were contradictory "and at one point were 
clearly prevarications."  Initially, the appellant denied a 
pre-service history of back problems, but later the appellant 
admitted having back problems in high school, which were 
treated by his family physician.  When the Medical Board 
requested the physician's name and address, the appellant 
stated that he could not remember the physician's name.

In a rebuttal statement to the Medical Board report, the 
appellant asserted that he fell nine feet while climbing 
ropes during his fourth week of boot camp and hit the ground 
with his back.  Since that time he reported back problems and 
difficulty running or standing for long periods.  He reported 
that he was not found physically fit for a cruise and was 
placed in a sub-unit.  A September 1973 treatment record 
noted that, after examining the appellant and speaking with 
his commander, it was recommended that "he should not go on 
3/4 float and should be assigned to the sub-unit because of 
back pain."  The appellant indicated that he was then 
transferred to 3rd Tanks where he was still unable to perform 
certain duties.  He also reported that "[t]he statement 
concerning my falling from the rope climb cannot be verified 
because after the accident I did not report to sick bay for 
treatment primarily because I was a boot and it did not 
bother me that much at the time."

During a June 1974 orthopedic evaluation which followed 
several more complaints of back pain, the appellant reported 
that he had one episode of lower back pain in high school 
after a basketball injury.  The appellant complained of lower 
back pain with standing more than 30 minutes, walking more 
than 1/4 mile, and bending.  He reported occasional 
circumferential numbness in both legs.  He made another 
complaint in July 1974.  An October 1974 examination did not 
note any lower back problems.

The post-service evidence includes an August 1997 statement 
from a private physician who reported that he treated the 
appellant from 1971 when he was a teenager.  He reported that 
he treated the appellant for back pain from 1974 to 1977, and 
that he did not treat the appellant for a back problem prior 
to 1974.  The physician included a May 1974 treatment record 
that noted a diagnosis of lower back pain.

The post-service medical evidence includes a private X-ray of 
the lumbar spine, dated in July 1995, which was normal.  The 
Board has also reviewed VA treatment records from May 1996 to 
May 1997 that noted complaints of back pain.  A May 1996 
record noted that the appellant had an on-the-job injury in 
July 1995 and that litigation was pending.  The record noted 
that the appellant had not worked since the injury and that 
he had been receiving private medical treatment.  Another May 
1996 record noted that the appellant's X-rays were normal.

The appellant underwent VA psychological testing in August 
1996.  The results of a Minnesota Multiphasic Personality 
Inventory (MMPI) were abnormal and indicated a profile 
consistent with somatization disorder with underlying 
depression.  A November 1996 VA medical treatment record 
noted that the appellant complained of numbness in the legs.

A December 1996 VA evaluation noted that the appellant had 
limited active range of motion during the evaluation, but he 
had no problems pulling up his socks, reaching his exercise 
sheet, or moving from the treatment table to the mat and back 
again.  It was also noted that the appellant's qualities of 
gait and walking distance were improved when he was 
distracted by conversation.

The appellant was hospitalized from December 2, 1996, to 
December 13, 1996, for rehabilitation for chronic lower back 
pain.  The appellant reported that the pain started when a 
tree fell on his back in July 1995.  Active range of motion 
of the lumbar spine was decreased, and there were paralumbar 
muscle spasms.  Supine straight leg raising was negative.

At the conclusion of the program, an evaluation of his back 
pain was noted to be difficult as "[h]is cooperation on 
examination is questionable."  He showed little 
participation and motivation in the program, and he was noted 
to be able to walk and be independent with activities of 
daily living.  He performed all exercises well and performed 
better when distracted.  He also complained of pain less when 
distracted, and no pain behavior was shown during 
recreational therapy.  The appellant was seen by psychiatry 
and was assessed with major depressive disorder, rule out 
factitious disorder.

January 1997 VA X-rays of the lumbar spine were normal.  A 
March 1997 VA examination report found no neurological 
deficits in the legs.  Flexion was 60 degrees, extension was 
15 degrees, lateral flexion was 30 degrees, and rotation was 
25 degrees.  Some straightening of the lumbar curvature was 
noted.

In a February 1997 psychology report, the psychologist 
declined to perform additional psychological testing on the 
appellant, but noted that previous testing suggested 
"significant somatic preoccupation" and also noted that the 
appellant's depression would be a "complicating factor in 
the maintenance of pain-disability behavior."  In an April 
1997 record from physical medicine and rehabilitation, it is 
concluded that the program had nothing further to offer the 
appellant, as his complaints of pain would not improve until 
his anxiety improved.

The appellant testified at a personal hearing in October 1997 
that he had no back problems prior to service and that his 
initial back injury occurred when he fell off a rope in basic 
training onto a two by four board.  He stated that he did not 
seek medical treatment until several days after the fall.  He 
reported that he discontinued treatment for his back in 1977.  
He reported that between 1977 and until he injured his back 
in 1995 he had muscle spasms daily which occurred throughout 
the day.  The appellant testified that in 1995 he cut a tree 
and it landed across his neck and shoulders.  He described 
his current complaints as problems with his rectal muscles, 
problems with sex, and a sensation of pressure on his spine.  
He reported that he was continuing pain medication and 
physical therapy with little relief.

The evidence added to the record after the Board's December 
1998 decision consists of various medical records, along with 
additional written and oral statements from the appellant and 
his representative.  These records include VA outpatient 
treatment records dated from February 1999 through June 2000, 
and a report from the VA staff physiatrist dated January of 
2000.  These records are either duplicative of those 
associated with the claims file prior to December 1998, or, 
when created later, reflect information consistent with those 
records in the RO's possession in December 1998.

There is nothing contained in the file, other than the 
appellant's contentions, which would tend to establish that 
there is a medical linkage between his period of service and 
his current lower back complaints.  As the appellant is not a 
medical expert, he is not competent to express an 
authoritative opinion regarding any medical causation of his 
claimed back disorder.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

Finally, the appellant was afforded an additional hearing.  
The testimony at the May 2001 hearing was essentially 
duplicative of the appellant's earlier testimony.  As such, 
these records fail to provide any additional relevant 
evidence as to the issue of whether the appellant's claimed 
condition was incurred in service.  Therefore, these records, 
while evidence not previously of record, are not 'material' 
evidence.

In the May 2001 hearing, the appellant, in discussing the 
December 1998 Board decision, suggests that his military 
records were not sent to the Board, as the Board's decision 
indicated that there was no evidence of when he was injured 
in military service.  The Board's December 1998 decision does 
refer to several reports referencing the accident that the 
veteran again described at the May 2001 hearing.  The Board 
concludes that the record contains the veteran's relevant 
service medical records; the record does not otherwise 
suggest that there are missing service medical records.

Additionally, there is information relating to a March 1999 
motor vehicle accident.  The motor vehicle accident 
information is the subject of the 38 U.S.C.A. § 1151 claim 
discussed below.

As noted in the Board's December 1998 decision, 38 C.F.R. § 
3.303(b) states that "[w]ith chronic disease shown as such 
in service (or within the presumptive period under § 3.307) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes."  Not only does the 
evidence not show a chronic lower back disorder in service, 
but the medical evidence of record also clearly shows an 
intercurrent back injury in 1995.

The Board notes that to the extent that the evidence 
associated with the claims file after December 1998 is 
cumulative or redundant of evidence associated with the 
claims file at the time of the 1998 decision, it cannot 
constitute new and material evidence.  38 C.F.R. § 3.156(a).  
Consequently, the evidence presented since the December 1998 
Board decision is not new and material and the appellant's 
claim as to service connection for a lower back injury is not 
reopened.  Furthermore, the use of the doctrine of reasonable 
doubt is inapplicable to issues of new and material evidence.  
See Annoni v. Brown, 5 Vet. App. 463 (1993).


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a lower back 
injury, and the claim is denied.


REMAND

In February 2001, the appellant submitted a Notice of 
Disagreement (NOD) addressing his 38 U.S.C.A. § 1151 claim.  
It appears that the RO has not acted upon the NOD.  In 
reviewing a similar factual scenario, the Court directed that 
where an appellant has submitted a timely NOD with an adverse 
decision and the RO did not subsequently issue a Statement of 
the Case (SOC) addressing the issue, the Board should remand 
the issue to the RO for issuance of an SOC.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  Therefore, the issue of 
entitlement to 38 U.S.C.A. § 1151 benefits must be remanded 
to the RO for the issuance of an SOC that addresses this 
issue.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should issue an SOC that 
addresses the appellant's claim of 
entitlement to a benefits claim under 38 
U.S.C.A. § 1151.  For the Board to have 
jurisdiction of this issue, an appeal must 
thereafter be perfected on a timely basis.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 


